FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-03171 Value LineU.S. Government Securities Fund, Inc. 7 Times Square, New York, N.Y. 10036 (Address of principal executive officers) Mitchell E. Appel (Name and address of agent for service) Registrant’s telephone number, including area code: 212-907-1900 Date of Fiscal year-end:August 31 Date of reporting period: July 1, 2011 – June 30, 2012 Item 1. Proxy Voting Record: ***** FORM N-Px REPORT ***** ICA File Number: 811-03171 Reporting Period: 07/01/2011 - 06/30/2012 Value Line US Government Securities Fund, Inc. Value Line US Government There is no proxy voting activity for the fund, as the fund did not hold any votable positions during the reporting period.
